                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JOHN LESTER COX,                                   CASE NO. C19-1486-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    MIRA NARKIEWICZ, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Mr. Cox’s motion for extension of time to object
18   to the Report and Recommendation (Dkt. No. 46). Mr. Cox requests that the Court extend his
19   deadline to object to the R&R until May 31, 2021. (Id. at 3.) Defendants do not oppose. (Dkt.
20   No. 47 at 1.) Thus, having considered the motion and the relevant record and finding good cause,
21   the Court GRANTS the motion and EXTENDS Mr. Cox’s deadline to object to the Report and
22   Recommendation until May 31, 2021.
23          Because Mr. Cox’s motion is unopposed, the Court need not address the parties’ varying
24   contentions regarding Mr. Cox’s access to the Law Library. Should Mr. Cox seek an additional
25   extension, and should Defendants oppose that request, the Court will scrutinize Mr. Cox’s access
26   to the Law Library in more depth. Mr. Cox requests that the Court advise what the Court


     MINUTE ORDER
     C19-1486-JCC
     PAGE - 1
 1   “considers meaningful access” to legal materials. (Dkt. No. 46 at 3.) The Court will not issue an

 2   advisory opinion on that matter in a motion for extension of time to object to the R&R. If Mr.

 3   Cox believes that he has been unconstitutionally denied access to legal materials, he must

 4   address that issue in a separate proceeding. See Bounds v. Smith, 430 U.S. 817 (1977); Lewis v.

 5   Casey, 518 U.S. 343 (1996).

 6          DATED this 10th day of May 2021.

 7                                                         William M. McCool
                                                           Clerk of Court
 8
 9                                                         s/Paula McNabb
                                                           Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1486-JCC
     PAGE - 2
